Citation Nr: 0030396	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  95-33 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as chloracne, due to exposure to Agent Orange.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from October 1967 to October 
1969. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for PTSD, 
then rated 50 percent disabling.  In a June 1999 rating 
decision, the RO awarded an increased rating of 70 percent 
for PTSD, effective from the date of receipt of the veteran's 
claim in August 1996.  However, the issue of entitlement to a 
higher rating for PTSD remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran also perfected an 
appeal from a December 1996 rating decision in which the RO 
denied service connection for chloracne due to exposure to 
Agent Orange.  The case was remanded in January 1998.

The veteran withdrew his claims for service connection for a 
blood disorder and prostate cancer at the time of his hearing 
before the undersigned member of the Board.  At this same 
hearing, the veteran claimed entitlement to a total rating 
based on individual unemployability (TDIU).  This issue is 
addressed in the remand appended to this decision.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.

2.  The veteran does not have a skin disorder that is 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

3.  The record contains no competent medical evidence 
indicating a nexus between the veteran's current disability 
from a skin disorder and exposure to herbicide agents during 
his service in Vietnam.

4.  The veteran's disability from PTSD is manifested by such 
symptoms as isolation, detachment from family, diminished 
interest in previously pleasurable activities, sleep 
disorders, including insomnia and sleep interruption, 
irritability, and difficulty with concentration.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a skin disorder 
claimed as chloracne, due to exposure to Agent Orange.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The criteria for a schedular rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Skin Disorder Claimed as 
Chloracne

The veteran contends that he has had a skin disorder since 
the time of his service in Vietnam.  He testified before the 
undersigned member of the Board that he first had treatment 
of splitting and peeling skin on his feet in the 1970's.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  A disease associated with exposure 
to certain herbicide agents and listed in 38 C.F.R. 
§ 3.309(e) (1999) will be considered to have been incurred in 
service under the circumstances outlined in 38 C.F.R. 
§ 3.307(a)(6) even though there is no evidence of such 
disease during the period of service.

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, and has a disease listed 
at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  Diseases or 
disorders that have been positively associated with Agent 
Orange or other herbicide exposure are chloracne or other 
acneform diseases consistent with chloracne, porphyria 
cutanea tarda (PCT), acute and subacute peripheral 
neuropathy, Hodgkin's disease, non-Hodgkin's lymphoma, 
respiratory cancers, prostate cancer, multiple myeloma, and 
soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1999).

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of VA has the burden of 
proof.  However, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the claimant shall be given 
the benefit of the doubt.  38 U.S.C.A. § 5107 (1991).  The 
Board is satisfied that the development mandated by 
38 U.S.C.A. § 5107 has been accomplished and VA has no 
further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.  
The veteran has been provided several medical examinations 
which have not substantiated entitlement to the benefits he 
seeks.

For the reasons discussed below, the Board finds that the 
veteran does not have a skin disorder which is related to his 
presumed exposure to Agent Orange during his service in 
Vietnam.

The veteran has current disability from a skin disorder which 
has been variously diagnosed as tinea pedis, tinea cruris, 
chronic fungal infection, crural pruritus, and crural 
erythrasma.  A VA outpatient treatment record dated in March 
1982 documents a history of foot and groin rash during the 
preceding three years.  An examiner noted an impression of 
fungal infection of the feet and groin.  During a VA Agent 
Orange examination in October 1996, the veteran told the 
examiner that he had had a rash on his feet since 1969.  He 
also told the examiner that he had been given medication for 
a fungal infection of his feet in 1970.  On examination, he 
had a whitish, moist-appearing rash on his hands and feet, 
primarily in the spaces between his fingers and toes.  There 
was significant moistness and excoriation of the groin skin.  
The examiner reported a diagnosis of Agent Orange exposure.  
The examiner did not attribute the veteran's skin disorder, 
or his various other complaints, to exposure to an herbicide 
agent.

The veteran underwent VA skin examination in December 1996.  
He gave a history of rash between his toes since the 1970's.  
He told the examiner that the skin disorder worsened in the 
summer and with dampness.  The examiner reported  a diagnosis 
of interdigital tinea pedis and tinea cruris versus 
erythrasma, both with candidal infection.  More recently date 
records of VA treatment show that the veteran has continued 
to have treatment for a skin disorder.  However, none of such 
records document a diagnosis of chloracne.  Further, none of 
such records suggest a nexus between the veteran's current 
disability from a skin disorder and his exposure to Agent 
Orange during his active military service.

Although the record shows that the veteran has current 
disability from a skin disorder, it does not contain 
competent medical evidence that current skin disability is 
due to chloracne or to exposure to herbicide agents during 
service.  

The veteran's service personnel records show that he had 
service in the Republic of Vietnam during part of his active 
duty service from October 1967 to October 1969.  However, he 
has not presented evidence that he has ever been diagnosed 
with chloracne.  Furthermore, the Secretary of VA has 
formally announced that a presumption of service connection 
based on exposure to herbicide exposure in Vietnam is not 
warranted for certain conditions, specifically including 
leukemia, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  See 59 Fed.Reg. 341 (Jan. 
4, 1994); 61 Fed.Reg. 41442 (Aug. 8, 1996).

Nonetheless, the veteran may still prevail in his claim 
regarding a skin disorder if he can present competent medical 
evidence showing a nexus between herbicide exposure during 
service and his development of a skin disorder.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, the 
record contains no medical opinion linking any current skin 
disorder to such herbicide exposure.  The veteran's own 
assertions that he has a skin disorder that is related to 
exposure to Agent Orange in Vietnam are afforded no probative 
weight in the absence of evidence that he has the expertise 
to render a medical opinion about the diagnosis and etiology 
of his current skin disorder.  See Espiritu v. Derwinski,  2 
Vet. App. 429(1992).

The Board has reviewed the entire record, including the 
transcript of the veteran's testimony at the August 2000 
hearing the undersigned member of the Board.  In the absence 
of medical evidence that the veteran has a disease which 
gives rise to the presumption of service connection, and in 
the absence of evidence that indicates an actual causal 
relationship between his herbicide exposure and the 
development of the claimed skin disorder, the Board concludes 
that service connection for a skin disorder, claimed as 
chloracne, secondary to exposure to Agent Orange is not 
warranted.  

II.  Increased Rating for PTSD

The veteran contends that his disability from PTSD should be 
rated higher than 70 percent.  For the following reasons and 
bases, the Board finds that the criteria for a rating in 
excess of 70 percent have not been met.

Initially, the Board is satisfied that all appropriate 
development mandated by 38 U.S.C.A. § 5107 has been 
accomplished and VA has no further duty to assist the veteran 
in developing facts pertinent to his claim.  The veteran has 
not advised VA of the existence of additional evidence which 
may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  Therefore, The Board will 
first consider the history of the disability in question and 
then will consider the recent evidence which is probative of 
the degree of disability associated with such disability.

Historically, the veteran served in the Republic of Vietnam 
during the Vietnam era.  His Form DD 214 indicates that he 
was a machine gunner.  He was awarded a Combat Action Ribbon.  
His service medical records do not show that he had any 
diagnoses, or treatment of a neuropsychiatric disorder.  At 
the of his medical examination for separation from service, 
an examiner recorded a profile serial rating which indicated 
that the veteran was emotionally stable and had no history of 
a neuropsychiatric disorder.

The veteran's claim for service connection for PTSD was filed 
on November 10, 1993.  In a December 1994 rating decision, 
the RO granted entitlement to service connection for PTSD and 
awarded a rating of 50 percent, effective from the date of 
receipt of the veteran's November 1993 claim.  On August 15, 
1996, the veteran filed a claim for an increased rating for 
PTSD.  In a December 1996 rating decision, the 50 percent 
evaluation of PTSD was continued.  However, in a June 1999 
rating decision the RO awarded an increased rating of 70 
percent for PTSD, effective from the date of receipt of the 
August 1996 claim.  The 70 percent rating has been in effect 
since August 1996.  Therefore, the question before the Board 
are whether, the veteran is entitled to a rating in excess of 
70 percent for PTSD during the period subsequent to August 
15, 1996.

Initially, in rating the veteran's service-connected 
disability from PTSD, the RO utilized the former General 
Rating Formula for Psychoneurotic Disorders.  Under the 
former rating criteria, a 100 percent rating is assigned for 
PTSD when, by reason of psychoneurotic symptoms, the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

As noted above, the veteran's claim has been pending since 
August 15, 1996.  Therefore, in addition to a consideration 
of whether the former or revised rating criteria are more 
favorable to the veteran, the Board must consider whether the 
evidence suggests that a rating higher than 70 percent was 
assignable for a portion, if not all, of the intervening 
time.

The following is a chronology of the pertinent, recently-
dated records.  The veteran was diagnosed with PTSD while 
hospitalized in December 1993.  During a VA examination in 
November 1994, he had complaints of nightmares, flashbacks, 
headaches, and pain in all of his joints.  On mental status 
examination, he was well oriented.  His memory was not 
impaired.  He was able to interpret proverbs correctly.  He 
was dressed neatly and appropriately.  He was cooperative.  
He showed a good range of affect with no depression.  He was 
coherent and relevant with no thought disorders, blocking or 
obsessive thinking.  There was no blocking behavior.  He 
related stories of his Vietnam experiences without much 
affect.  The examiner reported a diagnosis of chronic PTSD 
with nightmares, flashbacks, withdrawal from people and numb 
of emotions.  The examiner reported a score on a scale used 
to measure overall functioning (Global Assessment of 
Functioning) (GAF) of 60, indicative of moderate difficulty 
in social or occupational functioning.

VA outpatient treatment records show that the veteran 
participated in regular group therapy with other Vietnam 
veteran's who had been diagnosed with PTSD.  Such records are 
not otherwise probative of the degree of disability related 
to the veteran's PTSD.

When examined for compensation purposes in September 1996, 
the veteran complained of nightmares three to four time per 
week.  He also complained of symptoms of anxiety when hearing 
helicopters and gunshots.  He lived alone and was 
uncomfortable in a crowd.  He reported having depression and 
crying spells.  On mental status examination, his general 
appearance and manner of presentation were appropriate.  He 
was alert and responsive to questions and was able to 
maintain eye contact.  His speech was organized and relevant.  
He gave full answers to question and was open regarding his 
inner life.  His mood was mildly depressed and he spoke in a 
soft, controlled voice.  His affects were appropriate and 
limited in range, but not constricted.  He was fully 
oriented.  His memory of past events was somewhat "fuzzy", 
as he recalled only approximate dates.  He displayed a good 
range of information and was cognitively adequate.  He 
demonstrated insight regarding the nature of his problems.  
His judgment appeared normal.  He indicate that he was 
working at improving problems with impulse control.  The 
examiner reported among his diagnoses PTSD.  He also reported 
a GAF score of 55, again indicative of moderate difficulty in 
social or occupational functioning.  

Pursuant to the Board's January 1998 remand, the veteran was 
examined again in October 1998 to determine the level of the 
disability from PTSD.  The examiner reported symptoms such as 
isolation, detachment from family, diminished interest in 
previously pleasurable activities, sleep disorders, including 
insomnia and sleep interruption, irritability, and difficulty 
with concentration.  On mental status examination, he was 
poorly groomed and dressed in paint-splattered shirt and 
pants.  He exhibited no tics or mannerisms.  His speech was 
fluid with no articulation difficulties.  Initially, he 
related in a distant manner, but as the interview progressed, 
he interacted more appropriately.  His mood was dysthymic and 
consistent with his overall affect, which was full range and 
did not appear to be overtly depressed, anxious, or labile.  
He was oriented as to person, place, time, and purpose of the 
interview. 

The veteran denied recent or current suicidal ideation, 
although he admitted to such ideas in the past.  He felt 
guilt about his actions in Vietnam.  He also wondered why he 
had survived when others had not.  He acknowledged that he 
had made some progress concerning his remorse, guilt, and 
control of his temper, but still had problems on occasion, 
especially when encountering Asian persons.  The examiner 
reported that there was no evidence of psychosis.  The 
veteran's thought processes were goal direct, logical and 
coherent.  He showed no obvious delusions.  He denied recent 
ideas of reference.  He denied hallucination, although he had 
occasional visual and auditory misperceptions during periods 
of flashbacks.  Judgment was intact.  Insight into his past 
and present problems was excellent.  There was no evidence of 
impairment of cognition.  Immediate, remote, and long-term 
memory were intact.  The diagnosis was PTSD.  The examiner 
reported a GAF score of 50, indicative of serious symptoms, 
or serious impairment of social or occupational functioning.

In December 1998, the veteran was examined again to determine 
if his disability was neuropsychiatric disability 
attributable to a personality disorder.  The examiner 
determined that it was not.  In a February 1999 addendum to 
his October 1998 report, the examiner who interviewed the 
veteran in October 1998 concluded that the veteran's symptoms 
were not attributable to a personality disorder and that his 
PTSD seriously impaired his social and occupational 
functioning.

The Board has reviewed the entire record.  Initially, the 
Board finds that neither the former or revised rating 
regulations are more favorable to the veteran, as he does not 
meet the criteria for a schedular rating of 100 percent under 
either.  The Board finds that the veteran's disability from 
PTSD is manifested by such symptoms as isolation, detachment 
from family, diminished interest in previously pleasurable 
activities, sleep disorders, including insomnia and sleep 
interruption, irritability, and difficulty with 
concentration.  While he has serious occupational and social 
impairment, the record does not show that he severe symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Nor does the record contain evidence 
that he is demonstrably unable to obtain or retain 
employment.  When viewed in the context of the revised 
regulations, he does not have the symptomatology which would 
support a 100 percent rating.  There are no findings of such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1999).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  The veteran's disability picture 
from PTSD, as discussed above, does not more closely 
approximate the criteria for the 100 percent schedular 
evaluation.

As the Board has found that the record does not support a 
rating in excess of 70, it will consider whether assignment 
of an extraschedular rating is appropriate prior to that 
date.  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular criteria in this 
case are not inadequate.  The rating schedule provides for a 
100 percent rating, but the medical evidence does not show 
that the manifestations required to support a rating in 
excess of 70 percent are present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran had not required frequent 
hospitalization or treatment for his PTSD.  There is no 
evidence that such treatment, or other circumstances 
associated with the disorder, so markedly interfere with 
employment as to render impractical the application of 
regular schedular standards.  The Board concludes that the 
impairment resulting from PTSD was adequately compensated by 
the 70 percent schedular evaluation.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.

The Board has also noted that during the August 2000 hearing, 
the veteran's representative argued that an examination 
report dated in October 1998 is inadequate because it does 
not contain a multi-axial scale of findings.  The purpose of 
that examination was to supplement findings made during a 
September 1996 examination.  Specifically, the purpose of the 
examination was to aid in the determination that the 
veteran's current symptomatology was not related to a 
personality disorder unrelated to his service-connected 
disability.  To the veteran's benefit, it was determined that 
his symptoms are related to his service-connected PTSD.  The 
Board finds no prejudice to the veteran in the fact that 
complete multi-axial findings were not reported.


ORDER

Service connection for a skin disorder claimed as chloracne, 
due to exposure to Agent Orange, is denied.

A rating in excess of 70 percent for PTSD is denied.



REMAND

The Board has decided the issue of entitlement to a total 
rating for PTSD pursuant to the schedular criteria, but 
neither the RO nor the Board has addressed the intertwined 
issue of his entitlement to a total rating on the basis of 
TDIU.  The TDIU issue was specifically raised at the Board 
hearing in August 2000.  The veteran meets the criteria for 
TDIU under 38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following:

The RO must adjudicate the issue of the veteran's entitlement 
to TDIU, and undertake any necessary development in 
connection with that issue.  If the decision is unfavorable 
to the veteran, the case should be returned to the Board 
after completion of the usual adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 16 -


- 1 -


